UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT


                                     No. 98-41384
                                   Summary Calendar

UNITED STATES OF AMERICA,
                                                                        Plaintiff-Appellee,
                                          versus
RUDOLFO VALENTINO SOLIS,
                                                                     Defendant-Appellant.


                      Appeal from the United States District Court
                          for the Southern District of Texas
                                  (B-97-CR-387-01)


                                     August 31, 1999
Before POLITZ, JOLLY, and WIENER, Circuit Judges.
PER CURIAM:*

       Rudolfo Valentino Solis appeals his jury trial conviction for possession with
the intent to distribute approximately 79 pounds of marihuana, contending that the

evidence was insufficient because the government failed to prove beyond a
reasonable doubt that he knowingly possessed the marihuana found in the gas tank

of a truck parked in the garage at his mother’s home.

       In evaluating the sufficiency of the evidence, we must consider same in the

light most favorable to the verdict, drawing all reasonable inferences in support of

   *
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
that verdict.1 The evidence is sufficient if a rational trier of fact could have found
the essential elements of the crime proven beyond a reasonable doubt. 2

         A conviction for possession of marihuana with the intent to distribute

requires proof that the defendant (1) knowingly (2) possessed marihuana (3) with
the intent to distribute it.3 When drugs are secreted in the hidden compartment of

a vehicle, guilty knowledge may not be inferred solely from control of the vehicle.4

The government must produce additional “circumstantial evidence that is

suspicious in nature or demonstrates guilty knowledge.” 5
         Given the evidence adduced at trial, including Solis’s failure to identify the
owner of the truck who then was inside the house, his evasive answers about the
existence of the truck, his denial of gasoline odors or its source, and his resistance

to the use of a canine unit around the truck, suffice for a rational jury to conclude
that Solis knowingly possessed the marihuana hidden in the gas tank of the truck.

Accordingly, his conviction is AFFIRMED.




   1
       United States v. Cano-Guel, 167 F.3d 900 (5th Cir. 1999).
   2
       Id.
   3
       Id.
   4
       Id.
   5
       Id. at 904 (citation omitted).
                                             2